Appointment of Vice Chair of Federal Reserve Board to Serve
  Concurrently as Chair of the District of Columbia Financial
    Responsibility and Management Assistance Authority
T he Vice C hair o f the Federal R eserve Board m ay also serve as C hair o f the D istrict o f C olum bia
    Financial Responsibility and M anagem ent A ssistance A uthority without violating sections 205 or
    208 o f title 18. Her dual service would also have to com ply with the Federal Reserve A ct’s “ entire­
    tim e” requirem ent.

                                                                                                         June 1, 1998

                  M e m o r a n d u m O p in io n f o r t h e C o u n s e l t o t h e P r e s id e n t


  You have asked for our views on whether the President may appoint Alice
Rivlin to be Chair of the District of Columbia Financial Responsibility and
Management Assistance Authority (the “ Authority” ), while Dr. Rivlin continues
to serve in her current capacity as Vice Chair and a member of the Board of
Governors of the Federal Reserve System (the “ Federal Reserve Board” ). Upon
review of the federal conflict of interest statutes,1 the prohibition on compensation
for dual offices, and the requirements of the Federal Reserve Act, we conclude
that the relevant statutory authorities do not prohibit the proposed appointment,
but that Dr. Rivlin must continue to perform her duties as Vice Chair of the Fed­
eral Reserve Board on a full-time basis. She would thus have to work with the
Federal Reserve Board and its General Counsel to ensure compliance with the
Federal Reserve Act.

                                                I. B ackground

  Congress created the Authority in 1995,2 pursuant to its constitutional authority
over the District of Columbia.3 The Authority is “ an entity within the government
of the District of Columbia.” § 101(a), 109 Stat. at 100. It consists of five mem­
bers appointed by the President, in accordance with specific statutory criteria,4
one of whom is designated by the President to be the Chair of the Authority.

   1We have consulted with the Office o f Government Ethics with regard to the application of the conflict of interest
statutes to this matter
   2 District o f Columbia Financial Responsibility and Management Assistance Act of 1995, Pub L No 104-8,
 109 Stat 97 (the “ D.C. Financial Responsibility Act” o r the “ Act” ). Subsequent to its 1995 enactment, the Act
was amended several times in respects not material to the analysis below, unless otherwise citcd.
   2Id § 2(c)(2), 109 Stat. at 98 (citing U.S Const art 1, §8, cl 17)
   4 The Act provides that a member o f the A uthonty must be an individual who1 “ (I) has knowledge and expertise
in finance, management, and the organization or operation o f business or government, (2) does not provide goods
or services to the District government [and does not have a close relative who does soj, (3) is not an officer or
employee o f the District government, and (4) maintains a primary residence in the District of Columbia or has
a primary place o f business in the District o f Columbia ” § 101(c), 109 Stat at 101 We understand that you have
determined that Dr. Rivlin would meet all o f these cntena Accordingly, we do not address her qualifications for
appointment


                                                         109
                           Opinions o f the Office o f Legal Counsel in Volume 22


Id. § 101(b), (c). Congress intended for the Authority to assist the government
of the District of Columbia in combating its financial and management problems
by developing a “ comprehensive approach to fiscal, management, and structural”
issues. Id. § 2(a)(5), 109 Stat. at 98.
   Dr. Rivlin was appointed by the President in 1996 as Vice Chair and a member
of the Federal Reserve Board for a term of fourteen years. See generally 12 U.S.C.
§§241-242(1994).

                                     II. Conflict of Interest Laws

  A. Section 208 and the Prohibition on Acts Affecting a Personal Financial
  Interest
 Section 208 of title 18 prohibits participation in any “ particular matter” that
may affect an individual’s personal financial interest. The statute applies to any

         officer or employee of the executive branch of the United States
         Government, or of any independent agency of the United States,
         a Federal Reserve bank director, officer, or employee, or an officer
         or employee of the District o f Columbia . . . .

 18 U.S.C. § 208(a) (1994). A personal financial interest is imputed to an individual
if “ his spouse, minor child, general partner, organization in which he is serving
as officer, director, trustee, general partner or employee” has a financial interest
in a matter covered by § 208. Id. Thus, the question arises whether the financial
interest o f the District of Columbia would be imputed to Dr. Rivlin by service
on the Authority concurrent with her service in the Federal Reserve Board.
   In fact, the statute is not implicated in this circumstance because, for purposes
of § 208, the interests o f the United States include those o f the District of
Columbia.5 By grouping the District of Columbia together with the executive
branch, independent agencies and Federal Reserve banks, § 208 effectively defines
the interests of the United States that are protected under the statute as including
those of the District o f Columbia. See A pplicability o f 18 U.S.C. § 208 to the
Federal Communications Commission’s Representative on the Board o f Directors
o f the Telecommunications Development Fund, 21 Op. O.L.C. 95, 96 (1997)
(“ FCC Opinion” ) (§ 208(a) applies only to conflicts between the federal govern­
ment and outside organizations and does not encompass intra-govemmental con­
flicts between entities covered by the provision).
   The inclusion of the District of Columbia along with executive branch entities
is not incidental. Before 1989, §§203, 205, and 207 of title 18, like §208, all
included the District of Columbia among the federal entities comprising the
interests of the United States to be protected by the provisions. See generally

 5 Section 208, of course, would apply to Dr. Rivlin in her personal capacity.

                                                        110
  Appointment o f Vice Chair o f Federal Reserve Board to Serve Concurrently as Chair o f the District
            o f Columbia Financial Responsibility and Management Assistance Authority

 18 U.S.C. §§203, 205, 207 (1988). In 1989, however, Congress amended §§203,
205, and 207 to separate the District of Columbia and specifically treat the
interests of the District as distinct from those of the United States.6 Although
Congress made other changes to § 208 at that time, it did not alter the treatment
of the District. Thus, we may infer that Congress has intentionally treated the
interests of the United States and the District as identical for the purposes of
§ 208.7
    In addition, our interpretation of § 208 in this circumstance is reinforced by
 opinions of this Office in connection with the earlier version of § 205 that included
 that the District of Columbia with the executive departments and agencies. Assist­
 ant Attorney General Rehnquist concluded that because the District of Columbia
 was included with executive departments and agencies in § 205, matters involving
 the District of Columbia were ones in which the United States had an interest
 within the meaning of the statute. Letter for Anthony L. Mondello, General
 Counsel, United States Civil Service Commission, from William H. Rehnquist,
 Assistant Attorney General, Office of Legal Counsel (Mar. 26, 1970). This Office
 reiterated that conclusion on subsequent occasions before the 1989 amendments.
See e.g., Memorandum for James L. Byrnes, Associate Deputy Attorney General,
 from Margaret C. Love, Special Counsel, Office of Legal Counsel, Re: Request
fo r Approval o f Outside Employment at 1 n.l (Sept. 24, 1987); Government Law­
y e rs’ Pro Bono Activities in the District o f Columbia, 4B Op. O.L.C. 800 (1980);
Memorandum for Daniel Skoler, Director, Office of Law Enforcement Programs,
from Thomas E. Kauper, Deputy Assistant Attorney General, Office of Legal
Counsel, Re: Determination o f Property o f Federal Lawyers Representing Chil­
dren in Juvenile Court Proceedings (Apr. 7, 1970).
   Finally, our conclusion is consistent with the general observation in an earlier
opinion that the government ethics rule provide that “ employees owe their duty
to the government and its citizens, . . . not to the particular bureaucratic interests
of their agency.” Memorandum for Philip B. Heymann, Deputy Attorney General,
from Walter Dellinger, Assistant Attorney General, Office of Legal Counsel, Re:
Creation o f an Office o f Investigative Agency Policies at 6 (Oct. 26, 1993). Thus,
we need not examine here the particular interests of the Authority and the Federal
Reserve System; for purposes of §208, it is sufficient that Congress has treated
the interests of the United States and the District of Columbia as singular.8 See
FCC Opinion, 21 Op. O.L.C. at 96.

  t'See generally Ethics Reform Act o f 1989, Pub L No 101-194, 103 Stat 1716
  7 See generally CFTC v Schor, 478 U S 833, 846 (1986)
  8 Nonetheless, we understand that in order to avoid even the appearance of a conflict between her obligations
as Vice Chair o f the Federal Reserve Board and Chair o f the Authonty. it is the intention ot the President and
Dr Rivlin that in the event that she is appointed as Chair o f the Authonty, she would recuse herself from all
matters relating to the issuance ot District o f Columbia bonds and the timing and nature of any other investment
decisions by the Distnct


                                                      in
                          Opinions o f the Office o f Legal Counsel in Volume 22


  B. Section 205 and the Prohibition of Representation of Non-Federal
  Interests
   Section 205 of title 18 prohibits any “ officer or employee of the United States
in the executive, legislative, or judicial branch of the Government or in any agency
of the United States” from, inter alia, acting as an

         agent or attorney for anyone before any department, agency, court,
         court-martial, officer, or civil, military, or naval commission in
         connection with any covered matter in which the United States is
         a party or has a direct and substantial interest.

18 U.S.C. § 205(a)(2) (1994). Unlike §208, as we have already noted, §205 treats
the District of Columbia separately from the United States and, thus, for purposes
of this statute, the interests of the District and the federal government are not
identical. The separate treatment o f the United States and the District of Columbia
under § 205 raises the question whether Dr. Rivlin, as an officer of the United
States covered by § 205(a) in her capacity as Vice Chair of the Federal Reserve
System, may represent the interests of the Authority before any “ department [or]
agency” of the federal government, because the Authority is identified in the
statute creating it as an entity of the District of Columbia government. § 101(a),
 109 Stat. at 100.
   W e understand, as a preliminary matter, that the duties of the Chair of the
Authority will invariably involve the kinds of activities that, if done on behalf
of a truly non-federal entity, would constitute acting as an agent before depart­
ments and agencies of the executive branch.9 Indeed, an express purpose of the
Authority is to assist the District of Columbia in “ achieving an appropriate rela­
tionship with the Federal Government,” § 2(b)(4)(B), 109 Stat. at 98, and the
Authority is directed by statute to make recommendations to, among others, the
President. § 207(a), 109 Stat. at 133.
   In addition, we assume for purposes of this analysis that the matters in which
the Chair may engage in covered representational activities are ones in which
the United States has a “ direct and substantial interest.” An express duty of the
Authority is to examine, and make recommendations regarding, the “ pro­
grammatic and structural relationship between the District government and the
Federal Government.” Id. §§2(b)(7), 109 Stat. at 99, 207(a)(2). The D.C. Finan­
cial Responsibility Act also observes that the problems of the District affect the
“ efficient operation of the Federal Government.” Id. § 2(a)(9), 109 Stat. at 98.
Moreover, the Authority is a creature of Congress’s Article I power over the Dis­
trict and, we assume that any matters that might require or impel the Chair to

  9 A lthough the C hair is also likely to represent the Authority before members of Congress, §205 does not cover
such representational activities and, thus, this important aspect o f the C hair’s duties is not implicated here


                                                      112
  Appointment o f Vice Chair o f Federal Reserve Board to Serve Concurrently as Chair o f the District
            o f Columbia Financial Responsibility and Management Assistance Authority

represent the Authority before any executive department or agency would, in all
reasonable likelihood, be ones that involved the interests of the United States.
   Our analysis of § 205 turns on the nature of the interests to be represented by
the Chair of the Authority. Notwithstanding that the Authority was established
as an “ entity within the government of the District of Columbia,” the D.C. Finan­
cial Responsibility Act, taken as a whole, reflects the peculiarly federal nature
of the Authority and leads to the conclusion that the interests to be represented
by the Chair and members of the Authority are, for purposes of § 205, the interests
of the United States. Thus, Dr. Rivlin’s service as Chair of the Authority would
not be inhibited by § 205.10
   As we have observed, the Authority is a product and instrument of Congress’s
constitutional authority over the District of Columbia. The statute itself and its
legislative history indicate clearly that the Authority was “ created as part of the
federal government’s responsibility for governing the District of Columbia,” and
that “ [wjhile the Authority is established as part of the District of Columbia
government,” it was Congress’s “ strong” intention that it “ function and operate
in an independent oversight capacity’’ separate and apart from the existing District
government. H.R. Rep. No. 104-96, at 34, 52 (1995); see §2(b), 109 Stat. at
98-99.
   For example, it is significant that the statute defines the government of the Dis­
trict of Columbia to exclude the Authority. §305(5), 109 Stat. at 152. Among
the principle functions of the Authority is overseeing the creation of, and compli­
ance with, a financial plan and budget for the District. See generally id. §§201-
204, 109 Stat. at 108-19. In this regard, the Authority must approve any financial
plan and budget before it is effective, id. § 201, and no bill passed by the District
of Columbia Council and signed by the Mayor (or passed over the Mayor’s veto)
may take effect without the approval of the Authority. Id. §203. The Authority
is subject only to those District of Columbia laws that Congress has specified
in the Act and, in general, “ [n]either the Mayor nor the Council may exercise
any control, supervision, oversight, or review of the Authority or its activities.”
Id. § 108(b)(1), 109 Stat. at 107. In any action brought by or against the Authority,
the Authority is to be represented by counsel of its choosing and “ in no instance
may the Authority be represented by the Corporation Counsel of the District of
Columbia.” 11 Id. § 108(c).

   10O f course the requirements of § 205 would continue to apply to Dr Rivlin in her personal capacity
   11 There are additional features that reflect the separation o f the A uthonty from the Distnct of Columbia For
example, no officer or employee o f the District government is eligible for appointment to the Authority. § 101(c)(3),
109 Stat. at 101. The staff of the Authonty may be appointed and paid without regard to the provisions of the
D C Code and the procurement laws of the Distnct do not apply to the A uthonty Id § 102(c)(2), 109 Stat at
102 The A uthonty is not liable for any obligations or claim against the Distnct of Columbia. Id. § 104, 109 Stat.
at 105, amended by Omnibus Consolidated Rescissions and Appropnations Act of 1996, Pub L No 104-134, 110
Stat 1321-106 The Distnct may not borrow money, in certain circumstances, without the consent of the Authonty
§204, 109 Stat at 119


                                                       113
                           Opinions of the Office o f Legal Counsel in Volume 22


   In addition to being distinct from the District government, the federal nature
of the Authority is evidenced by the fact that the Authority’s powers are delegated
and vested by federal statute, pursuant to specific constitutional authority, in
individuals who are appointed by the President of the United States. Within this
rubric of federal authority are specific provisions further reflecting the federal
character of the Authority, as well as its separateness from the District. For
example, the annual Federal payment to the District is, pursuant to the Act, depos­
ited into an escrow account held by the Authority, to then be allocated to the
District government in the Authority’s discretion. Id. § 205(a)(1), 109 Stat. at 131.
  Furthermore, any action brought against the Authority or otherwise arising, in
whole or in part, out of the D.C. Financial Responsibility Act, must be brought
in federal, rather than District of Columbia, court. Id. § 105(a), 109 Stat. at 105.
The Authority is vested also with federal subpoena power. It may issue subpoenas
and enforce them in the district courts of the United States under the Federal
Rules of Civil Procedure. Id. § 103(e), 109 Stat. at 103. A review of the D.C.
Financial Responsibility Act reveals a host of other examples.12
   We also observe that our conclusion here is in accord with the interpretation
that this Office has applied to § 205 in an analogous circumstance. This Office
has previously concluded that § 205 does not prohibit a federal employee who
is detailed to a state agency from representing the state agency before the federal
agency from which he was detailed, where the detail and the representation of
the state’s interests are made in connection with a statutory scheme the purposes
of which would be furthered by such representational conduct. See generally
A pplication o f 18 U.S.C. §§203 and 205 to Federal Employees D etailed to State
and Local Governments, 4B Op. O.L.C. 498 (1980). Here, the D.C. Financial
Responsibility Act provides for extensive cooperation between the Authority and
federal agencies, including the provision of federal data and the detailing, even
on a non-reimbursable basis, of federal employees to assist that Authority. In addi­
tion, although the Act prohibits employees of the District of Columbia government
from serving on the Authority, it applies no such limit to the service of federal
officials and employees. The general purposes of the Act and certain of its specific
provisions suggest that the appointment of a federal official to the Authority and
her representation of the Authority before federal agencies is consistent with, and
would effectuate the purposes of, the Act.

   ]2See e.g., § 102(d), 109 Slat at 102 (upon request o f the Chair, any Federal department or agency may detail
its personnel to the Authority on a reimbursable or non-reimbursable basis to assist the Authonty); id. § 102(e),
am ended by 110 Stat. at 1321-103 (federal employees who are employed by the A uthonty are treated as continuing
their federal employment for purposes of the federal retirement system); id. (those Authonty employees who join
in the federal government upon leaving the A uthonty are entitled to credit for the full penod of the individual’s
service with the A uthonty for purposes of determining federal leave); id § 103(f), amended by 110 Stat at 1321 —
102 (the A uthonty is authonzed to procure from the General Services Administration any administrative support
services that it may need); id § 103(c)(1), 109 Stat at 103 (the Authonty is empowered to “ secure directly” from
any federal department or agency, with consent, any information it deems necessary to carry out its duties).


                                                      114
      Appointment o f Vice Chair o f Federal Reserve Board to Serve Concurrently as Chair o f the District
                o f Columbia Financial Responsibility and Management Assistance Authority

       Because the Authority is an instrument of Congress’s constitutional authority
    over the District of Columbia, a creature of federal law, vested with material
    attributes of federal authority, clearly and expressly distinct from the District of
    Columbia government, and composed of members appointed by the President, we
    conclude that the interests to be represented by the Authority are, for purposes
    of §205, federal interests. Thus, if appointed as Chair of the Authority, Dr.
    Rivlin’s dual service would not implicate § 205.

                                            III. Dual Office-Holding

         The fact that Dr. Rivlin would serve concurrently as Vice Chair of the Federal
      Reserve Board and Chair of the Authority raises the question whether this dual
      office-holding violates federal law. As a statutory matter,13 a federal official is
      precluded from receiving compensation from more than one office. 5 U.S.C.
      §5533 (1994 & Supp. IV 1997). This Office has previously observed that the
      repeal in 1964 of earlier legislation that prohibited dual office-holding, coupled
      with the enactment of the current provision barring only dual compensation,
      impliedly permits the concurrent holding of two offices so long as there is no
      dual compensation involved. Memorandum for James H. Thessin, Deputy Legal
      Advisor, from Randolph D. Moss, Deputy Assistant Attorney General, Re: Dual
      Office-Holding at 2 (Dec. 3, 1997) (“Dual Office-Holding Opinion” ); Memo­
      randum for Philip B. Heymann, Deputy Attorney General, from Walter Dellinger,
      Assistant Attorney General, Office of Legal Counsel, Re: Creation o f an Office
      o f Investigative Agency Policies (Oct. 26, 1993) (“ Investigative Agency
      Opinion” ); Dual Office o f Chief Judge o f Court o f Veterans Appeals and D irector
      o f the Office o f Government Ethics, 13 Op. O.L.C. 241, 242 (1989). The proposed
      appointment of Dr. Rivlin would not violate the prohibition on dual compensation
      because the Chair and all members of the Authority serve without pay. § 101(d),
      109 Stat. at 101.
         Nor would Dr. Rivlin’s dual office-holding run afoul of the incompatibility doc­
      trine, which precludes dual office-holding arrangements when a single individual
      would be authorized by virtue of one office to review her own actions taken in
----- the-capacity- of- her- other- office.L4 See generally Investigative-Agency Opinion-----------
      at 6-8. Here, the two offices in question are not connected by any review authority
      that would implicate the incompatibility doctrine. See Memorandum for Arnold
      Intrater, General Counsel, Office of White House Administration, from John O.

       13 The Incompatibility Clause of the Constitution, U S Const art I, §6, cl 2, forbids members of Congress from
    holding any office under the United States Neither the Incompatibility Clause nor any other constitutional provision
    bars an executive branch official from holding two offices
       14 While this Office has continued to refer to the incompatibility doctrine in its opinions, we have reorganized
    that “ li]t is arguable that it has either fallen into desuetude or been repealed by statute ” Memorandum for Edward
    C Schmults, Deputy Attorney General, from Theodore B Olson, Assistant Attorney General, Office o f Legal
    Counsel, Re Appointment o f D Lowell Jensen as Associate Attorney General at 3, 4 (June 14, 1983) ( “ Associate
    Attorney General O pinion” ); see Dual Office-Holding Opinion at 4 (quoting Associate Attorney General Opinion)


                                                           115
                    Opinions of the Office o f Legal Counsel in Volume 22


McGinnis, Deputy Assistant Attorney General, Office of Legal Counsel, Re: Dual
Office o f Executive Secretary o f N ational Security Council and Special Assistant
(Mar. 1, 1988) (no incompatibility problem where office was not designed as
check on the other); Memorandum for Fred F. Fielding, Counsel to the President,
from Ralph W. Tarr, Deputy Assistant Attorney General, Office of Legal Counsel,
Re: A vailability o f Hatch Act Exemption fo r Individual Holding Dual Appoint­
ments as a M em ber o f the White House Staff and D irector o f the White House
Conference on Productivity at 4 (Aug. 22, 1983) (finding no incompatibility
problem because neither office is “ formally subordinate to the other” ); Appoint­
ment o f D eputy D irector o f the Council on International Economic Policy (CIEP)
by Its Executive D irector, 1 Op. O.L.C. 28 (1977) (finding offices incompatible
where official would be required to review his own actions).

IV. Requirement that Federal Reserve Board Members Devote Their “ Entire
                   Time” to the Business of the Board

   As a member of the Federal Reserve Board, Dr. Rivlin is required under §241
of title 12, to “ devote [her] entire time to the business of the Board.” On its
face, this requirement would not necessarily prohibit Dr. Rivlin from serving on
the Authority, although her performance of the responsibilities of her dual offices
must comply with the “ entire-time” requirement. “ This provision has not been
interpreted so literally as to preclude Board members from serving as members
of commission or committees o f a governmental or quasi-govemmental nature
established by statute or by Executive Order.” Memorandum for Governor
Brimmer, Re: Service as member o f Advisory Committee on Regional Economic
D evelopm ent (July 21, 1967) (“ Opinion of Federal Reserve Board” ).
   This Office has previously reviewed a comparable requirement in another statute
in circumstances similar to those addressed here. Memorandum for the Attorney
General, from W. Wilson White, Assistant Attorney General, Office of Legal
Counsel, Re: Appointm ent of University Dean as member o f Tennessee Valley
Authority (Nov. 8, 1957) (“ TVA Opinion” ) (whether university dean, on leave
from university, could serve concurrendy on the TVA and an advisory board to
the Department o f Agriculture). There, a federal official was subject to a prohibi­
tion that he not “ be engaged in any other business” outside of official duties.
TVA Opinion at 1 (quoting 16 U.S.C. § 831a(f)). The analysis of the TVA Opinion
turned on the determination, principally a factual one, whether the second position
is part-time and may be performed without impairing the full-time responsibilities
imposed by the primary office. TVA Opinion at 2; see also Memorandum for
Larry Eugene Temple, Special Counsel to the President, from Frank M.
Wozencraft, Assistant Attorney General, Office of Legal Counsel, Re: Dual
service a s an Executive Director o f the Inter-American Development Bank and
a D irector o f the Export-Import Bank o f Washington (Feb. 16, 1968) (“ Export-

                                            116
       Appointment o f Vice Chair o f Federal Reserve Board to Serve Concurrently as Chair o f the District
                 o f Columbia Financial Responsibility and Management Assistance Authority

         Import Bank Opinion” ) (analyzing, on factual grounds, whether service on an
         advisory committee was compatible with full-time nature of federal official’s
        duties).
            As we have already noted, the Chair of the Authority is an uncompensated
         position, § 101(d), 109 Stat. at 101, suggesting that it may be filled on a part-
         time basis. Moreover, we understand that the President and Dr. Rivlin intend that
         the position of Chair of the Authority be treated as a part-time position, empha­
         sizing the temporary nature of the Authority and its role in shifting responsibility
         to the District government. See id. § 107, 109 Stat. at 106. You have explained
         that Dr. Rivlin would seek adequate support and staffing to ensure that hers is
         an oversight role compatible with part-time responsibilities.15
            This Office did not interpret the comparable full-time requirement for service
        on the TVA as “ an absolute bar” to any outside activities. TVA Opinion at 2.
        Rather, because the duties of the second, part-time position would be “ occa­
         sional” and “ intermittent,” the TVA Opinion treated these features as evidence
         suggesting that the position would be compatible with the official’s full-time
        obligations. In addition, the TVA Opinion treated the uncompensated nature of
         the secondary position as prima facie evidence that it is a part-time position
        compatible with full-time duties. TVA Opinion at 2; see also Export-Import Bank
        Opinion at 2.
            The Federal Reserve Board analyzes its entire-time requirement based upon
         whether (1) the duties of the additional position would “ substantially affect the
        Board member’s ability to give full attention to the affairs of the Board,” (2)
        whether the second position was “ completely foreign or unrelated to the Board’s
        work,” and (3) whether the duties of the second position “ would in any way
         involve a conflict of interest, i.e., duties inconsistent with [the] duties [of] a Board
        member.” Opinion of Federal Reserve Board at 1. The first of these factors is
        similar to that which this Office used in assessing the application of a comparable
        full-time requirement, and the third factor, concerning conflicting duties, is
        addressed above in this memorandum. The second factor has been applied by
        the Federal Reserve Board to permit a Board member to sit on the National Public
        Advisory Committee on Regional Economic Development, based on the reasoning
------- that, inter alia,-the functions of the regional economic-committee-“ m ay-not-be---------
        directly related to the functions of the [Federal Reserve] Board, but, on the other
        hand, they are obviously not unrelated to the Board’s functions, since the basic
        purpose of the Economic Development Act [creating the committee] is to maintain
        the national economy at a high level and particularly to alleviate unemployment
        in certain areas of the country through Federal financial assistance for public
        works and development facilities.” Opinion of Federal Reserve Board at 2. Simi-

        15 Although we understand that the current Chair o f the Authority has performed his functions in a full-time
     capacity, our conclusion is not altered. The Export-Import Bank Opinion observed that notwithstanding the fact
     that the previous occupant had treated the office as full-time, there was sufficient evidence that the position could
     be performed on a part-time basis Export-Import Bank Opinion at 2


                                                            117
                   Opinions of the Office o f Legal Counsel in Volume 22


Iarly, the Authority is charged with modifying and managing the District’s fiscal
policies, see § 2, 109 Stat. at 98, and Congress regarded such fiscal change as
necessary to the “ long-term economic health” of the region. Id. § 2(a)(8). Ulti­
mately, however, this analysis is factual and forward looking and Dr. Rivlin would
need to work with the Federal Reserve Board and its General Counsel to comply
with the “ entire-time” requirement.

                                    V. Conclusion

  For the reasons stated, we conclude that Dr. Rivlin’s dual service as Vice Chair
of the Federal Reserve Board and Chair of the Authority would be consistent
with 18 U.S.C. §§ 205 and 208. H er dual service would also have to comply with
the Federal Reserve Act’s “ entire-time” requirement.

                                                       TODD DAVID PETERSON
                                                   Deputy Assistant Attorney General
                                                       Office o f Legal Counsel




                                           118